Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III, embodied in claims 1, 2 30-36, in the reply filed on 15 Feb 2022 is acknowledged.  Claims 3-29 and 37-61 are presently withdrawn. 
Claims 1, 2, 30-36 are presently examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

The term “raising and/or lowering means” is define in pgpub paragraph 48 as “Ideally, the raising and/or lowering means comprises at least one opposing set of extensible supports locatable on each side of the enclosure and operably engagable with the enclosure such that extension or retraction of the extensible supports raises or lowers the enclosure.”

The term term “pressurization means”” is define in pgpub paragraph 48.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim 35 limitation “differential pressure control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No corresponding structure is named.  () Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(Applicant may want to present external evidence of what a person of ordinary skill in the art understand it to be.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 31, 33-36are rejected under 35 U.S.C. 102a2 as being anticipated by Hemphill (US 20190027916 A1).
	Regarding Claim 1, Hemphill discloses a submersible habitat for the repair of subsea cable, the habitat comprising: a cable maintenance environment suitable for receiving a portion of the subsea cable under repair while the subsea cable is submerged (See abstract); wherein the entire repair is carried out within the submersible habitat without the requirement to transport any portion of the subsea cable to the surface, the submersible habitat further comprising raising and/or lowering means configured for raising and/or lowering the submersible habitat relative to the subsea cable. (paragraph 26)

Regarding Claim 2, Hemphill discloses submersible habitat according to claim 1, wherein the cable maintenance environment is at least partially enclosed by an enclosure. (See Fig. 5.)

Regarding Claim 31, Hemphill discloses submersible habitat according to claim 2 wherein at least a portion of at least the enclosure of the submersible habitat is formed from a modular construction comprising modular sections joinable to form an enclosure of desired dimensions (See two halves in Fig. 3.), and in particular such that the longitudinal length of the enclosure can be adapted.

Regarding Claim 33, Hemphill discloses a submersible habitat according to claim 2 wherein the enclosure has pressurisation means operable to create an air pocket within the cable maintenance environment. (paragraph 44, drying)

Regarding Claim 34, Hemphill discloses a submersible habitat according to claim 33 wherein the pressurisation means is operable to evacuate water from, or prevent water from entering, the open portion of the enclosure by forcing air/gas into the enclosure, such that a water line is formed within the enclosure having water therebelow and air/gas thereabove. (The arrangement allows operation of a gas line; this necessarily happens as the water is evacuated. See paragraph 44.  See MPEP 2114 regarding operation of an apparatus.)

Regarding Claim 35, Hemphill discloses a submersible habitat according to claim 33 wherein the pressurisation means has a differential pressure control means which is configured to maintain the pressure within the enclosure such that the water level therein remains at a desired level. (See paragraph 46.)

Regarding Claim 36, Hemphill discloses a submersible habitat according to claim 33 wherein the pressurisation means comprises a gas/air supply, or a gas/air tank. (gas tank, paragraph 44)

Allowable Subject Matter
Claims 30, 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Examiner suggests calling for an Interview of Applicant plans on rejoining withdrawn claims.)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jenkins (GB 2145580 A) discloses a housing for repairing a cable, Ball (US 3968656 A) discloses a height-adjustable habitat with an airlock for repairing a pipeline. Clarke (US 3111812 A) discloses a habitat with an airlock for repairing a pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        21 March 2020